Citation Nr: 1613053	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  14-23 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Atlanta Regional Office in Decatur, Georgia


THE ISSUES

1.  Entitlement to service connection for a chronic pain disorder.

2.  Whether new and material evidence has been received to reopen a claim for service connection for high cholesterol.  

3.  Whether new and material evidence has been received to reopen a claim for service connection for a sleep disorder, claimed as sleep apnea, and if so whether the reopened claim should be granted

4.  Whether new and material evidence has been received to reopen a claim for service connection for a right elbow disability and if so whether the reopened claim should be granted.

5.  Entitlement to service connection for a left elbow disability.

6.  Entitlement to service connection for a bilateral hip disability.

7.  Entitlement to service connection for generalized arthritis of the arms.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from August 1969 to February 1996.  

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2011 decision by the Department of Veterans Affairs (VA) Atlanta Regional Office (RO) in Decatur, Georgia.  The Veteran testified at a hearing in Washington, D.C. before the undersigned Veterans Law Judge in August 2015.  A transcript of the proceeding is of record

The record before the Board consists of the Veteran's electronic records in Virtual VA and the Veterans Benefits Management System. 
 
The claims of entitlement to service connection for a sleep disorder, bilateral elbow disability, and bilateral hip disability are addressed in the REMAND that follows the ORDER section of this decision.

The issue of service connection for carpal tunnel syndrome was raised in the August 2015 videoconference hearing but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  At the hearing in August 2015, the appellant informed the Board that he desired to withdraw his appeal for service connection for a chronic pain disorder and the application to reopen the claim of service connection for high cholesterol.

2.  A rating decision issued in February 2009 denied the application to reopen a claim of entitlement to service connection for sleep apnea; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period.  

3.  The evidence added to the record subsequent to the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and that relates to an unestablished fact necessary to substantiate the claim for service connection for a sleep disorder.

4.  A rating decision issued in September 1996 denied a claim of entitlement to service connection for a right elbow disability; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period.  

5.  The evidence added to the record subsequent to the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and that relates to an unestablished fact necessary to substantiate the claim for service connection for a right elbow disability.

6.  Generalized arthritis of the arms has not been present during the period of the claim.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the appellant with respect to the issue of entitlement to service connection for a chronic pain disorder and the application to reopen the claim of entitlement to service connection for high cholesterol have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a sleep disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for a right elbow disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

4.  The criteria for service connection for generalized arthritis of the arms have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Issues on Appeal

A Substantive Appeal may be withdrawn in writing or on the record at a hearing on appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2015).  At the August 2015 hearing, the appellant expressed his desire to withdraw the appeal for service connection for a chronic pain disorder and the application to reopen the claim of entitlement to service connection for high cholesterol.  Hence, there remains no allegation of error of fact or law for appellate consideration with respect to these issues, and they must be dismissed.

II.  Claims to Reopen

A.  Legal Criteria

Generally, a claim that has been denied in an unappealed decision may not be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

B.  Factual Background and Analysis

An application to reopen a claim for service connection for sleep apnea was denied in a February 2009 rating decision because although the record revealed a current diagnosis of a sleep disorder, notably sleep apnea, and evidence of in-service hypersomnia, the record did not show a link between the sleep apnea and service.  The Veteran was notified of this decision in March 2009 but did not appeal the decision or submit pertinent evidence within the appeal period.  

The Board notes that the RO in a May 2010 letter notified the Veteran that it did not interpret an August 2009 statement requesting "reconsideration" as a notice of disagreement and informed him that he had until June 11, 2010, to submit a valid notice of disagreement.  The record does not include a timely response which can be interpreted as a valid notice of disagreement.  Thus, the Board finds the Veteran did not appeal the February 2009 decision.  The Board has also reviewed the evidence received within the appellate period, which includes medical records, but finds it does not contain any noncumulative information.  Thus, the Board finds the February 2009 decision became final with respect to the sleep apnea claim.  

The evidence added to the record after the appellate period includes 2010 private medical records reporting that narcolepsy could not be ruled out as the etiology of the Veteran's hypersomnia.  The service medical records reveal histories of hypersomnia in service and a 1991 sleep study that was negative for sleep apnea.  

The private medical evidence added to the record is not cumulative or redundant of the evidence previously of record and it relates to an unestablished fact necessary to substantiate the claim.  Accordingly, reopening of the claim for service connection for a sleep disorder is in order.

A claim for service connection for a right elbow disability was denied in a September 1996 rating decision in part because the evidence did not show the existence of a chronic right elbow disability.  The Veteran was notified of this decision but did not appeal the decision or submit pertinent evidence within the appeal period.  The electronic record includes copies of service treatment records that are listed with a receipt date after the September 1996 rating decision.  Review of these records does not reveal any previously unseen and relevant records, however.  Thus, the Board finds 38 C.F.R. § 3.156(c) is not applicable.  

The evidence added to the record after the appellate period includes medical findings of arthritis of the right elbow.  This evidence is not cumulative or redundant of the evidence previously of record, and it relates to an unestablished fact necessary to substantiate the claim, notably the existence of a current disability.  Accordingly, reopening of the claim for service connection for a right elbow disability is in order.

III.  Service Connection for Generalized Arthritis of the Arms

A.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West. 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With regard to the claim for service connection for a generalized arthritis disability, the appellant was provided all required notice in December 2010, prior to the initial adjudication of the claim. 

The record reflects that all service treatment records and available and relevant post-service medical evidence identified by the Veteran have been obtained.  Neither the Veteran nor his representative has identified any outstanding, existing postservice evidence that could be obtained to substantiate the claim decided herein; the Board is also unaware of any such evidence.  The record does not include a VA medical opinion addressing the claim.  However, the Board finds a remand for an opinion is not required.  There is no competent evidence of generalized arthritis at any time during the Veteran's life.  Therefore, VA is not obliged to obtain an opinion in response to the claim.  

B.  Legal Criteria

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  The term "chronic disease" refers to those diseases, such organic disease of the nervous system, listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).   

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

C.  Factual Background and Analysis

Service connection is not warranted for generalized arthritis of the arms.  The Board has carefully reviewed the evidence of record but finds no probative evidence of a generalized arthritis disability of the arms, such as rheumatoid arthritis, at any point.  The medical record does not reveal any medical finding or diagnosis indicative of rheumatoid arthritis or another systemic arthritis disability of the arms.  Although the Veteran contends that he has generalized arthritis of the arms, the record does not suggest the Veteran is competent to render such a diagnosis.  Accordingly, service connection is not warranted for generalized arthritis disability of the arms.   

With respect to arthritis in specific joints, the Board notes that the Veteran's claim for service connection for bilateral elbow disability is addressed in the remand below.  


ORDER

The appeal for service connection for a chronic pain disorder is dismissed.

The appeal to reopen the claim for service connection for high cholesterol is dismissed.  

The Board having determined that new and material evidence has been received, reopening of the claim for service connection for a sleep disorder is granted.

The Board having determined that new and material evidence has been received, reopening of the claim for service connection for a right elbow disorder is granted.

Service connection for a generalized arthritis disability of the arms is denied.


REMAND:

Based on the competent evidence of hypersomnia in 1995, the finding of a sleep disorder by the Medical Evaluation Board, and the medical evidence of current sleep disorder, a VA examination is needed to determine whether the Veteran has a sleep disorder that began in service or is related to service.   

Based on the competent evidence of in-service bilateral hip pain, as reported in the 2011 VA examination record, and the medical evidence of current hip disabilities, a VA medical opinion is needed to determine whether the Veteran has a hip disability that began in service or is related to service.  In this regard, the Board notes that although the Veteran was provided a VA examination in 2011, the examiner did not provide an opinion as to whether there was a relationship between a current hip disability and service; the examiner only addressed whether there was a relationship between the service-connected lumbar spine disability and the hip disability.  

Based on the competent evidence of in-service right elbow pain in June/July 1986 and October 1993 and left elbow tendonitis in December 1995, and the medical evidence of current bilateral elbow disability, a VA examination is needed to determine whether the Veteran has an elbow disability that began in service or is related to service.   

In light of these circumstances, this case is remanded to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.

2.  Then, afford the Veteran a VA examination by a physician with sufficient expertise to determine the etiology of all sleep disorders present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

With respect to each sleep disorder present during the period of the claim, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder began during service or is otherwise etiologically related to the Veteran's active service.  

The rationale for the opinion(s) must be provided, with discussion of the in-service treatment for hypersomnia.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3.  Afford the Veteran a VA examination by a physician with sufficient expertise to determine the etiology of all elbow and hip disorders present during the period of the claims.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

With respect to each elbow disorder and each hip disorder present during the period of the claims, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder began during service, is otherwise etiologically related to the Veteran's active service, or was caused or permanently worsened by service-connected disability .  

The rationale for the opinions must be provided, with discussion of the competent history of in-service hip pain and the treatment for right elbow pain in June/July 1986 and October 1993 and left elbow tendonitis in December 1995.

If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

4.  Undertake any other indicated development.

5.  Then, adjudicate the reopened claim for service connection for a sleep disorder on a de novo basis and readjudicate the other issues remaining on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, provide the Veteran and his representative with a supplemental statement of the case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



      (CONTINUED ON NEXT PAGE)

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


